SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Items on the agenda of the 2015 Annual Shareholders Meeting Rio de Janeiro, March 27, 2015 – Petróleo Brasileiro S.A. – Petrobras announces that the Annual Shareholders Meeting scheduled for April 29, 2015 will deliberate about the following items: - Election of Board of Directors members - Election of Fiscal Council members As announced on March 12, 20, 25 and 26, 2015, Petrobras has not yet finalized the work of preparing its financial statements for the third quarter of 2014 and the year 2014, for the supervision of the independent auditors and approval by the Audit Committee, Fiscal Council and Board of Directors, for further announcement. Additional items attributed to the Annual Shareholders Meeting, such as, (i) analyze, discuss and vote on the financial statements and rendering of accounts of managers; (ii) vote on the allocation of the net income of the fiscal year and distribution of dividends related to fiscal year 2014 and; (iii) approve the capital budget related to fiscal year 2015, will be on the agenda of an Extraordinary General Meeting to be held at the earliest possible time. Petrobras reiterates its firm intention to finalize the work of preparing its financial statements as soon as possible; however there is still no date for completion. Material facts concerning this matter will be promptly disclosed to the market. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 27, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
